EXHIBIT 22.1 PHOTOMEDEX, INC. a Delaware corporation LIST OF SUBSIDIARIES (as of December 31, 2009) Diversified Properties and Equity Group, Inc., a Pennsylvania corporation** Next Derm, Inc., a Delaware corporation** Laser Analytics, Inc., a Massachusetts corporation** Laser Photonics, Inc., a Delaware corporation** (dissolved) LightSource Laboratories Ltd., a company organized under the laws of England and Wales** Photo Therapeutics, Inc., a Delaware corporation Photo Therapeutics Limited, a company organized under the laws of England and Wales ProCyte Corporation, a Washington corporation SLT Properties, Inc., a Delaware corporation** SLT Rentals, Inc., a Delaware corporation** SLT Technology, Inc., a Delaware corporation** Surgical Innovations& Services, Inc., a Delaware corporation* Surgical Laser Technologies, Inc., a Delaware corporation* * Merged into PhotoMedex, Inc. on November 18, 2004. ** Inactive. E-22.1
